Citation Nr: 0520387	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from March 1948 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision, which denied a rating in excess of 30 percent for 
the veteran's degenerative joint disease of the left knee.  
In April 2004, the veteran appeared at a hearing held at the 
Philadelphia RO before the undersigned.  

At the hearing, the veteran submitted additional claims for 
service connection for back and bilateral shoulder 
disabilities; an acquired psychiatric disability and a right 
knee disability, both claimed secondary to the service-
connected left knee disability; and bilateral hearing loss 
and tinnitus.  These issues are referred to the RO for 
initial consideration.

For reasons expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for an 
increased rating for degenerative joint disease of the left 
knee.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, 
his most recent VA examination was in March 2002, and since 
then, private physicians have written that the veteran should 
have a left total knee replacement.  One doctor described the 
knee disability as "profound."  Additionally, a report of 
contact received at the Board in April 2005 indicates that in 
March 2005, the veteran called to reschedule his "C&P 
appointment."  It must be determined if this appointment was 
for an examination of his left knee, and if it has been 
performed, a copy must be obtained.  However, if that 
examination did not meet the criteria set forth below, an 
additional examination, or addendum to the opinion, must be 
obtained as well. 

In addition, subsequent to the RO's last action on the 
appeal, the VA Office of General Counsel issued an opinion, 
which held that separate ratings may be awarded for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  The 
veteran's claim needs to be considered in light of this 
opinion, as well as an earlier opinion which held that 
separate ratings may be assigned for knee instability, and 
for arthritis with limitation of motion.  VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  

Accordingly, the appeal is REMANDED for the following action:

1.  Verify whether the C&P examination 
originally scheduled for March 2005 was 
ever rescheduled and conducted.  If so, 
obtain the examination report and 
associate it with the claims file.  If the 
examination was of the left knee 
condition, and the report meets the 
requirements of paragraph 2, below, an 
additional examination need not be 
performed.  If the examination does not 
satisfy those requirements, the RO should 
schedule an additional examination, or 
obtain an addendum to the opinion from the 
examiner, as required by the specific 
deficiency (i.e., whether additional 
findings must be obtained, or whether 
additional commentary by the examiner will 
suffice).  

2.  If indicated after the development in 
paragraph 1, schedule the veteran for a VA 
examination to determine the 
manifestations and severity of his 
degenerative joint disease of the left 
knee.  The claims folder should be 
provided to and reviewed by the examiner.  
The examination report should include 
range of motion findings, of both flexion 
and extension, and commentary as to the 
presence and extent of any functional loss 
due to painful motion, weakened movement, 
excess fatigability, and/or incoordination 
present in the left knee.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  The presence 
or absence of any instability or 
subluxation, and the severity thereof, 
should also be reported.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claim for an increased 
rating for degenerative joint disease of 
the left knee, with consideration to 
whether separate ratings may be granted 
based on separate symptoms of limitation 
of flexion (38 C.F.R. § 4.71a, Diagnostic 
Code 5260), limitation of extension 
(Diagnostic Code 5261) and/or instability 
(Diagnostic Code 5257).  See VAOPGCPREC 9-
2004, 9-98 and 23-97, discussed above.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

